internal_revenue_service department of the treasury uil wo third party contacts washington dc contact person telephone number in reference to op e eo t pate jul ein key district legend r w a v l u w w o h dear taxpayer this is in response to a letter dated date which supplemented and modified earlier correspondence submitted on your behalf by your authorized representative who requested a number of rulings as to whether the proposed transaction described below will jeopardize your tax-exempt status under sec_501 of the internal_revenue_code adversely affect your classification as other than a private_foundation under sec_509 or result in unrelated_business_income_tax under sec_511 - a is a university described in sec_501 of the code and classified as an educational_organization within the meaning of sec_509 and sec_170 b is an organization described in sec_501 of the code and classified as a supporting_organization under sec_509 functions principally to hold and manage certain endowments and long-term properties and programs for the benefit of a b which operates solely for the benefit of a cc is an organization described in sec_501 of the code and classified a sec_509 functions principally to receive contributed properties which will be held temporarily and to manage these short-term contributed properties c which operates solely for the benefit of a supporting_organization under section a and b 2y a owns manages and rents acquired and donated property on upon receipt of the or in the immediate vicinity of its campus requested rulings a may continue to hold and manage all or some of its properties or it may transfer to b and or c some of its properties a b and c will be collectively referred to as interested parties a may capitalize b and c with initial transfers of cash upon receipt of the requested other assets and or personnel rulings a may contribute to b and or c additional cash or assets certain furnishings and equipment provide guaranty of line s of credit which b and or c intend to obtain and secure line s of credit as necessary a s board_of trustees capitalization of equity debt and possibly guaranty ies when preferable to an outright loan subject_to the determination of b and c may include a may agree to make available to b and or c clerical and a may agree to provide b and or c professional employees for which b and or c will reimburse a on a reasonable basis representing cost for each day that the employee works for b and or c with access to a’s office space office equipment computer terminal and other equipment facilities supplies and resources in all cases amounts charged by and paid to a for its services or for_the_use_of its facilities personnel and other resources shall reflect an arm’s length charge which shall be an amount which was charged or would have been charged for the same or similar services or use of property in independent transactions between unrelated parties under similar circumstances considering b and or c will not be obligated to obtain all relevant facts goods and services from a but instead will maintain complete discretion to utilize resources of third parties as well c proposes to form d as a general for-profit business corporation primarily to provide real_estate management and other services to or for the benefit of the interested parties initially all of d’s capital stock will be owned by c shareholder c will elect d’s board_of directors members a majority may consist of persons who are trustees officers or employees of a of d’s board or c b as sole activities of d will be limited to renting and managing real b and personal_property owned by a will be at fair_market_value on a net-net basis so that the lessor will simply receive rental payments therefor from d for_the_use_of the lessor’s real_property received by an interested_party will not depend in whole or part on the income or profits derived by any person from the property leased for use of personal_property will be incidental to rent received rent if any received by an interested_party the amount of rent d’s rental agreement or c in fb l2 - d will assume all management services for use of real_property and responsibilities and will incur all expenses in connection with the use of the rental property including payment of reasonable fair market amounts of rent to the interested parties to various entities or organizations and provide management and consultation services to the sublessees its management fees and earnings with respect to the foregoing activities or c will pay dividends to c d will manage these properties sublet the properties in addition to the rental payments to a d intends to maximize b d upon receipt of the requested rulings one or more of the interested parties may capitalize d with transfers of cash other assets and personnel provide guaranty line s of credit which d intends to obtain and secure the lines of credit as may be necessary subject_to the determination of the interested party’s board_of trustees capitalization of d may include equity debt and possibly guaranty ies when preferable to an outright loan any one or more of the interested parties may agree to make available to d clerical and professional employees for which d will reimburse the respective interested_party on a reasonable basis representing cost plus benefits for each day that the employee works for d in accordance with the terms to be set forth in written agreements any one or more of the interested parties may agree to provide d with access to the respective interested party’s office space office equipment computer terminals and other equipment facilities and resources cases amounts charged by and paid to an interested_party for its services or for use of its facilities personnel and other resources shall reflect an arm’s length charge which shall be an amount which was charged or would have been charged for the same or similar services or use of property in independent transactions between unrelated parties under similar circumstances considering all relevant facts obligated to obtain goods and services from any one or more of the interested parties but instead will maintain complete discretion to utilize the resources of third parties as well d will not be in all interested parties and d shall at all times operate as separate independent and autonomous organizations interested parties will be involved in the management of will have its own employees officers and directors day-to-day management of exclusively employed by d and who will devote of his her time to d of interested parties is separate and distinct from the purposes of the interested parties intends to develop and carry out marketing strategies of its own independent of the interested parties and generally to d will not be a director officer_or_employee of any of the d which will have a business_purpose that the individual serving as the chief operating officer d will be placed in an individual who is none of the d and d the by2 -4- - make its goods and services available to the general_public and to entities unaffiliated with any one or more of the interested parties sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable educational or scientific purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of exempt_purpose it engages an an sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt from federal_income_tax under sec_501 sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it directly connected with such trade_or_business less the allowable deductions which are sec_513 of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by an organization of the purpose or function constituting the basis for its exemption sec_513 of the code provides in part that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose identity as because it is carried on within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization for purposes of the preceding sentence a trade_or_business merely sec_512 and of the code exclude from the computation of unrelated_business_taxable_income interest dividends royalties and rents_from_real_property and rents from personal_property leased with such real_property if the rents attributable to such personal_property are only an incidental amount of the total rents received under the lease sec_512 of the code provides special rules for certain amounts of income an exempt_organization receives from a controlled_entity sec_512 of the code provides that notwithstanding sec_512 and controlling_organization receiving a specified_payment from another entity which it controls controlled_entity shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence there shall be an organization sec_512 of the code defines net unrelated a controlled_entity not described in income for the purposes of sec_501 as the portion of the entity’s taxable_income which would be unrelated_business_taxable_income if such entity were exempt under sec_501 and had the same exempt purposes as the controlling_organization or entity which is exempt under sec_501 as the amount of the unrelated_business_taxable_income of the controlled_entity in the case of a controlled sec_512 of the code defines net_unrelated_loss as the net_operating_loss adjusted under the rules set forth in sec_512 sec_512 of the code defines a specified_payment as any interest annuity royalty or rent sec_512 of the code provides in part that the term control means in the case of a corporation ownership by vote or value of more than percent of the stock of such corporation and in any other case other than a corporation or a partnership ownership of more than percent of the beneficial interests in the entity sec_512 of the code provides that sec_318 relating to constructive_ownership of stock shall apply for purposes of determining ownership of stock in a corporation and similar principles shall apply for purposes of determining ownership of interests in any other entity sec_318 of the code provides that if percent or more in value of the stock in a corporation is owned directly or indirectly by or for any person such person shall be considered as owning the stock owned directly or indirectly by or for such corporation in that proportion which the value of the stock which such person so owns bears to the value of all of the stock in such corporation 3y5 sec_318 of the code provides that if percent a corporation is owned directly or more in value of the stock in or indirectly by or for any person such corporation shall be considered as owning the stock owned directly or indirectly by or for such person sec_1 a -l c of the regulations provides in part for example items of overhead shall be allocated between similarly where personnel are that where facilities are used both to carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses depreciation and similar items attributable to such facilities as the uses on a reasonable basis used to both carry on exempt_activities and to conduct unrelated_trade_or_business activities expenses and similar items attributable to such personnel as shall be allocated between the two uses on a reasonable basis for example items of salary an exempt_organization can invest its endowment and other funds without jeopardizing exemption capital contributions or through guaranteeing debt or securing debt of a subsidiary the activity is not changed into one which would jeopardize exemption as expectation of a financial return it is still pledging assets in the whether investing through the activities conducted by b and c were previously conducted by a and these activities furthered a’s purposes fact that a established b and c to conduct these activities does not affect a s tax-exempt status financial support guaranteeing and securing debt providing equipment and office space to b and c use of a‘s employees will not jeopardize a’s exemption and foundation status thus a s providing of and b and c's contractual the b and c are separate legal entities with their own activities and management separate from a the day-to-day management or operations of b and c circumstances neither the activities nor the income of b and c are attributable to a which will continue to have its own activities separate and apart from b and c a is not involved in under these the establishment of d a for-profit corporation needs to be analyzed to determine whether its activities are distinct from those of the interested parties so as not to jeopardize any of the interested parties’ tax-exempt status under sec_501 of the code for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities commissioner 319_us_438 britt v united_states rties inc mo bile -7- sth cir that is where a corporation 431_f2d_227 is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes affairs of the subsidiary that it the parent the corporate entity of the subsidiary may be disregarded however where the parent_corporation so controls the britt f 2d at is merely an instrumentality of isti du iv ti ss vv s o j sth cir nd ic co 483_f2d_1098 d which will be created by c is a for-profit subsidiary the interested parties will not d and will continue it has with a bona_fide intention that it will have a real and substantial business function be involved in the day-to-day management of to have their own activities separate and apart from d been represented that any services provided to d will be at an arm’s length basis and that office space and its operations will be separate be disregarded and consequently d’s activities will not be attributed to the interested parties of d by means of affect a the code or c’s tax-exempt status under sec_501 of under these circumstances d‘s existence will not a transfer of property will not adversely accordingly the creation b d which will be a distinct and separate corporation from the interested parties will pay rent to them and dividends to c the receipt of dividends is not taxable to c because sec_512 of the code excludes dividends from unrelated_business_taxable_income and the rules of sec_512 do not apply to the payment of dividends normally the receipt of rental income from real_property would be excluded from unrelated_business_taxable_income under sec_512 of the code unless the income received was from a controlled_entity as described in sec_512 sec_512 treats specified_payments of interest annuities royalties and rent as unrelated_business_taxable_income if the payment is from a controlled_entity in this case a will be treated as owning all of the consequently with regard a will be a controlling_organization and b and c c will be treated as a controlling_organization with and d will be treated as a controlled_entity with under sec_318 of the code because a beneficial interests in both b and c to b and c will each be a controlled_entity stock of d respect to d respect to c owns all of the beneficial interests in c also owning all of the stock interest in d controlling_organization with respect to d controlled_entity with respect to a because a owns all of the beneficial interests in b treated as owning all of the stock interest in a will be treated as thus a will be a and d will be a b will be d because it is since c will own all of the under sec_318 deemed to own all of the stock that its more than percent owner a owns respect to d and d will be a controlled_entity with respect to b thus b will be a controlling_organization with in summary pursuant to sec_512 of the code and consistent with such provision’ sec_50 control test and the attribution_rules contained in sec_318 a controlling organizations and d will be a controlled_entity based on the information submitted d’s payments of rental income to any of the interested parties each of which will be a controlling_organization by either direct stock ownership of d or indirect control of d will be subject_to the rules under sec_512 and c will be b the net_unrelated_income transferred to a b or c for purposes of sec_512 of the code consists of d’s taxable_income that would be unrelated_business_income if exempt under sec_501 and had the same exempt purposes as one of the interested parties not an unrelated business activity under sec_501 then d would have no unrelated income to be reduced and no income for a b trade_or_business under sec_512 or c to include as an item_of_gross_income from an unrelated d conducts an activity that is d were if if d conducts an activity that would produce unrelated is exempt under section b business taxable_income assuming d a of the code and has the same exempt purposes as a a manner cc then d’s net_unrelated_income would be computed in consistent with the fragmentation rule and the dual use rule if the net_unrelated_income were reduced by interest annuity royalty or rental payments to a reduction would be included as an item_of_gross_income from an unrelated_trade_or_business to a or c the amount of such or c or b b the fragmentation rule and dual use rule may be used in computing the gross_income from an unrelated_trade_or_business of any of the interested parties separate an interested party’s operations into component activities ie taxable unrelated activity nontaxable related activity and nontaxable sec_512 modification and the qual use rule would be applied to each separate activity use for purposes of allocating the specific_portion or amount of the income or expense items proximately and primarily related to the respective use activity the fragmentation rule would based on the foregoing we rule as follows a‘s tax-exempt status under sec_501 of the code and classification a sec_509 will not be jeopardized by entering into the above described transactions including the formation of an organization described in section a’s capital b aut contributions to b a’s guaranteeing and securing debt of lease of a’s equipment and office space facilities or b’s contractual use of employees and other resources of a b b‘s a’s tax-exempt status under sec_501 of the code and classification as an organization described in sec_509 will not be jeopardized by entering into the above described transactions including the formation of contributions to c a’s guaranteeing and securing debt of c c’s lease of a’s equipment and office space facilities or c’s contractual use of employees and other resources of a c a’s capital a‘s tax-exempt status under sec_501 of the code and classification as an organization described in sec_509 will not be jeopardized by the formation of capital contributions to d a’s guaranteeing and securing debt of d d’s rendering of services to persons or entities unrelated to a and d’s receipt of earnings with respect thereto a s receipt of interest annuity royalty or rental income from d d‘s lease of a’s equipment and office space facilities or d’s contractual use of employees and other resources of a not be attributed to a d‘s activities will a s d when d is formed by c a will be a controlling therefore amounts organization and d will be a controlled_entity within the meaning of sec_512 of the code received by a from d as interest annuity royalty or rental payments will be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces d’s net_unrelated_income or increases any net_unrelated_loss as defined in sec_512 by a from d as interest annuity royalty or rental payments will not be included as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment does not reduce d’s unrelated income or does not increase any net_unrelated_loss as defined in sec_512 also amounts received in computing d’s net_unrelated_income if any or the d were exempt from tax under sec_501 and had the portion if any of d’s taxable_income which would be unrelated_business_taxable_income as defined in sec_512 of the code if same exempt purposes as a the general rules set forth in sec_511 - will apply including the fragmentation rule under sec_513 and sec_1_513-1 of the regulations and the dual use rule under sec_1_512_a_-1 and sec_1_513-1 in computing the portion if any of a’s gross_income derived from an unrelated_trade_or_business the general rules set forth in sec_511 - of the code will apply including the fragmentation rule and the dual use rule cited above pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative we are providing your key district_office with a copy of you should keep a copy of this letter in your this ruling permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it if you have any questions please contact the person whose name and telephone number appear in the heading of this letter sincerely ined margus qyereas director exempt_organizations division bs
